Motion granted *665only to the extent stated in order. These appeals present for review two items: (1) allowance of $2,750, plus disbursements of $250, to the accountant for one executor, and (2) the denial of additional fees to the appellants’ accountants. The propriety of the appeal as to the second item is not passed on at this time. Whether the record proposed to be printed by the appellants is sufficient may be determined by the Surrogate on application pursuant to section 294 of the Surrogate’s Court Act, and rule 230 of the Rules of Civil Practice. It would appear to be unnecessary to print the stenographer’s minutes, the exhibits, the various accountings in full, and the report of the Referee in full. If the parties are unable to stipulate to dispensing with the printing of these, this motion may be renewed after the Surrogate has settled the record on appeal. Concur—¡Peck, P. J., Breitel, Bastow and Cox, JJ.